USCA11 Case: 21-11442      Date Filed: 04/20/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]

                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11442
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
LARRY BYRD, JR.,


                                      Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
             for the Southern District of Georgia
          D.C. Docket No. 1:06-cr-00099-DHB-BKE-1
                   ____________________
USCA11 Case: 21-11442             Date Filed: 04/20/2022         Page: 2 of 6




2                          Opinion of the Court                      21-11442

Before LUCK, LAGOA and DUBINA, Circuit Judges.
PER CURIAM:
        Appellant Larry Byrd, Jr., a federal prisoner proceeding pro
se, appeals the district court’s denial of his motion for a reduced
sentence under 18 U.S.C. § 3582(c)(1)(A), as amended by § 603(b)
of the First Step Act of 2018. 1 On appeal, Byrd argues that the dis-
trict court abused its discretion when it found that his medical con-
ditions were not extraordinary and compelling reasons for compas-
sionate release, and it abused its discretion when it found that no
factor under 18 U.S.C. § 3553(a) warranted a sentence reduction or
release. Having read the parties’ briefs and reviewed the record, we
affirm the district court’s order denying Byrd’s motion for compas-
sionate release.
                                           I.
        We review de novo a district court’s determination about a
defendant’s eligibility for an 18 U.S.C. § 3582(c) sentence reduction.
United States v. Bryant, 996 F.3d 1243, 1251 (11th Cir. 2021), cert.
denied, ___ U.S. ___, 142 S. Ct. 583 (2021). However, we review
a district court’s denial of a prisoner’s 18 U.S.C. § 3582(c)(1)(A) mo-
tion under an abuse of discretion standard. United States v. Harris,
989 F.3d 908, 911 (11th Cir. 2021). “A district court abuses its dis-
cretion if it applies an incorrect legal standard, follows improper
procedures in making the determination, or makes findings of fact


1 Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018) (“First Step Act”).
USCA11 Case: 21-11442        Date Filed: 04/20/2022     Page: 3 of 6




21-11442               Opinion of the Court                        3

that are clearly erroneous.” Id. (quotation marks omitted). We can
affirm for any reason supported by the record. United States v.
Chitwood, 676 F.3d 971, 976 (11th Cir. 2012).

                                    II.

       In the context of compassionate release, the statute requires
exhaustion of remedies and otherwise provides that a district court
may grant a defendant's motion for a sentence reduction if, after
considering the 18 U.S.C. § 3553(a) factors, the district court finds
that extraordinary and compelling reasons warrant such a reduc-
tion and that a reduction is consistent with applicable policy state-
ments in the Sentencing Guidelines. 18 U.S.C. § 3582(c)(1)(A). We
have held that the policy statement set forth in § 1B1.13 of the Sen-
tencing Guidelines is applicable to all motions under 18 U.S.C.
§ 3582(c)(1)(A). Bryant, 996 F.3d at 1262. Accordingly, a district
court “may not reduce a sentence under [§] 3582(c)(1)(A) unless a
reduction would be consistent with § 1B1.13.” Id.

       Section 1B1.13 of the Sentencing Guidelines, in turn, re-
quires the district court to find that the defendant is not a danger
to the safety of any other person or to the community. U.S.S.G. §
1B1.13(2). Altogether, then, § 3582(c)(1)(A) imposes three condi-
tions before a court may award a sentence reduction: (1) there
must be extraordinary and compelling reasons for doing so; (2) the
reduction must be supported by the § 3553(a) factors; and (3) grant-
ing a sentencing reduction must not endanger any person or the
USCA11 Case: 21-11442         Date Filed: 04/20/2022     Page: 4 of 6




4                       Opinion of the Court                 21-11442

community within the meaning of § 1B1.13’s policy statement.
United States v. Tinker, 14 F.4th 1234, 1237 (11th Cir. 2021). Be-
cause each condition is necessary, the failure to satisfy one condi-
tion warrants denial of a motion for a sentence reduction. See id.
at 1237–38. We have also held that if the district court finds that
one of the compassionate release conditions is not satisfied, it is not
an abuse of discretion for the district court to skip assessment of
another condition. Id. at 1238. Furthermore, we have held that
nothing on the face of 18 U.S.C. § 3582(c)(1)(A) requires a district
court to conduct the compassionate release analysis in any specific
order. Id. at 1237.

        When reviewing a motion for compassionate release, the
district court must consider the § 3553(a) factors but does not have
to exhaustively analyze each § 3553(a) factor or articulate its find-
ings with minute detail. Id. at 1241. However, the district court
must provide enough analysis that an appellate court can meaning-
fully review the factors’ application. Id. An acknowledgement
from the district court that it has considered the § 3553(a) factors
and the parties’ arguments is ordinarily sufficient. Id.; United States
v. Taylor, 997 F.3d 1348, 1354–55 (11th Cir. 2021). In addition, the
weight to give any specific § 3553(a) factor, whether great or slight,
is committed to the sound discretion of the district court. Tinker,
14 F.4th at 1241; see United States v. Croteau, 819 F.3d 1293, 1309
(11th Cir. 2016) (emphasizing the considerable discretion a district
court possesses in weighing the § 3553(a) factors).
USCA11 Case: 21-11442         Date Filed: 04/20/2022     Page: 5 of 6




21-11442                Opinion of the Court                         5

                                     III.

       We conclude from the record that the district court did not
abuse its discretion when it denied Byrd’s motion for compassion-
ate release. The district court considered the § 3553 factors, pro-
vided sufficient analysis of those factors, and considered the parties’
arguments when it found that no § 3553 factor warranted a sen-
tence reduction or compassionate release. Tinker, 14 F.4th at 1241;
Taylor, 997 F.3d at 1354–55. The district court stated that it con-
sidered each of the factors, and it explicitly mentioned that the na-
ture and circumstances of Byrd’s offense and his criminal history
weighed against his release. The district court further stated that
because several years remained before Byrd’s sentence was com-
pleted, early release would not reflect the seriousness of the of-
fense, promote respect for the law, provide just punishment, or de-
ter criminal conduct. As such, the record shows that the district
court performed the required analysis in concluding that the fac-
tors did not warrant relief.
        Because all three conditions under 18 U.S.C. § 3582(c)(1)(A)
are required for relief, we need not consider whether the remaining
two conditions warranted relief, and we need not consider whether
the district court abused its discretion when it found that no ex-
traordinary and compelling reason for early release existed. See
Tinker, 14 F.4th at 1237–38. Based on the aforementioned reasons,
we affirm the district court’s order denying Byrd’s motion for com-
passionate release.
USCA11 Case: 21-11442   Date Filed: 04/20/2022   Page: 6 of 6




6                 Opinion of the Court              21-11442

     AFFIRMED.